Title: From Thomas Jefferson to Daniel Carroll, Daniel Brent, and Charles Minifie, 28 May 1803
From: Jefferson, Thomas
To: 


          
            Gentlemen
                     
            Washington May 28. 1803.
          
          I have recieved your letter of the 24th. proposing the application of any public monies that may be under my controul, & which could with propriety be so used to the improvement of the Pensylvania avenue from the capitol to the bridge now to be built over the Eastern branch. the funds of the city formerly applicable to such objects, are now appropriated by law to the reimbursement of the monies lent by the US. to the Commissioners. the only remaining fund under my direction, which has any relation to the city, is the sum of 50,000. D. appropriated by a law of the last session to ‘such repairs or alterations in the capitol & other public buildings as may be necessary &c. and also for keeping in repair the highway between the capitol & other public buildings.’ these are the words of the law, and you will be sensible that they are descriptive of the Pensylvania avenue between the capitol & the public buildings on the President’s square exactly, and of no other highways and so they were expressly explained to me by the member who moved the insertion of these words, and by others. sincerely desirous of promoting the interests of the city and of Georgetown (for their contiguity & other circumstances identify them in their relations to the government) I should have been happy to have it in my power to improve their communications with each other & with the country round about them: but no such power has been given to me. Accept assurances of my great respect & consideration.
          
            Th: Jefferson
          
        